Citation Nr: 1646401	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than February 9, 2010, for grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 70 percent for PTSD.    


REPRESENTATION

Veteran represented by:	Kristina Vasold, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1. Prior to the promulgation of a decision regarding the issue of entitlement to an effective date earlier than February 9, 2010, for grant of service connection for PTSD, the Veteran requested a withdrawal of this appeal.

2. Prior to the promulgation of a decision regarding the issue of entitlement to a rating in excess of 70 percent for PTSD, the Veteran requested a withdrawal of this appeal. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to an effective date earlier than February 9, 2010, for grant of service connection for PTSD have been met.  38 U.S.C.A. §7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. §7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  Id.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

Here, in a letter dated in July 2016, the Veteran's authorized representative withdrew the Veteran's appeal on the issues of entitlement to an effective date earlier than February 9, 2010, for grant of service connection for PTSD, and entitlement to a rating in excess of 70 percent for PTSD.  See July 2016 Letter.  The Veteran's representative's statement is in writing, includes the Veteran's name and claim number, and clearly expresses the intent to withdraw the appeal of the stated claims. 

Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to an effective date earlier than February 9, 2010, for grant of service connection for PTSD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


